DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liaw (PG Pub. No. US 2020/0135737 A1).
Regarding claim 11, Liaw teaches a semiconductor device comprising: 
a substrate comprising a first active region (¶ 0058: NW region disposed in logic cell 20B) and a second active region (¶ 0040: NW region disposed in logic cell 20A); 
a first active pattern (¶ 0058: 212a/212b) and a second active pattern (¶ 0037: 210a/210b) on the first and second active regions, respectively (figs. 3A, 5A); 
a pair of first source/drain patterns (¶ 0061: portions of 260a/260b comprised by logic cell 20B), and a first channel pattern (¶ 0061: 212a_2) between the pair of first source/drain patterns (fig. 5B: 212a_2 disposed between 260a and 260b), wherein the pair of first source/drain patterns and the first channel pattern are in an upper portion of the first active pattern (figs. 5A-5B: 260a, 260b and 212a_2 disposed in upper portion of 212a); 
a pair of second source/drain patterns (¶ 0039: portions of 260a/260b comprised by logic cell 20A) and a second channel pattern (¶ 0043: 210a_2) between the pair of second source/drain patterns (fig. 3B: 210a_2 disposed between source/drain patterns 260a/260b), wherein the pair of second source/drain patterns and the second channel pattern are in an upper portion of the second active pattern (fig. 3B: 260a, 260b and 210a_2 disposed in upper portion of 210a); 
first and second gate electrodes (¶ 0043: first and second portions of 235) intersecting the first and second channel patterns, respectively (figs. 2 & 4: portions of 235 intersect respective channel patterns  211a_2 and 210a_2); 
a first gate dielectric pattern (¶ 0043: 340) between the first gate electrode and the first channel pattern (fig. 5A: in 20B region, first portion of 340 disposed between first portion of 235 and 212a_2); and 
a second gate dielectric pattern (¶ 0043: 340) between the second gate electrode and the second channel pattern (fig. 3A: in 20A region, second portion of 340 disposed between second portion of 235 and 210a_2), 
wherein a concentration of germanium (Ge) of the first channel pattern is different from a concentration of germanium (Ge) of the second channel pattern (¶ 0060: 212a_2 comprises a different Ge atomic concentration than 210a_2), and 
wherein the first gate dielectric pattern comprises lanthanum (La) or aluminum (Al) (¶ 0044: 340 comprises lanthanum oxide or aluminum oxide),
wherein a concentration of germanium (Ge) in the first channel pattern increases from a top of the first channel pattern toward a bottom of the first channel pattern (¶ 0059: top portions 212a_2 and 212b_2 of respective first channel patterns 212a and 212b comprise higher Ge content than lower portions 212a_1 and 212b_1).

Regarding claim 12, Liaw teaches the semiconductor device of claim 11, wherein the first gate dielectric pattern comprises lanthanum (La) (¶ 0044), and wherein the concentration of germanium (Ge) of the second channel pattern is higher than the concentration of germanium (Ge) of the first channel pattern (¶ 0060: Ge concentration of 210a is higher than Ge concentration of 212a).

Regarding claim 15, Liaw teaches the semiconductor device of claim 11, wherein a first threshold voltage of a first transistor on the first active region is different from a second threshold voltage of a second transistor on the second active region (¶ 0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng et al. (PG Pub. No. US 2020/0373400 A1).
Regarding claim 1, Liaw teaches a semiconductor device comprising: 
a substrate (¶ 0040: 310) comprising a first active region (¶ 0058 & fig. 4: 212a, comprised by active PMOS MP2) and a second active region (¶ 0037 & fig. 2: 210a, comprised by active PMOS MP1), wherein the first active region and the second active region comprise a PMOSFET region of the substrate (¶ 0031: NW region forms PMOS transistors);
a first active pattern (¶ 0059 & fig. 5A: 212a_2) and a second active pattern (¶ 0041 & fig. 3A: 210a_2) on the first and second active regions, respectively (figs. 3A, 5A: 212a_2 disposed on 212a, and 210a_2 disposed on 210a);
a pair of first source/drain patterns (¶ 0061: 260a, 260b comprised by MP2) and a first channel pattern (¶ 0059: 212a_2) between the pair of first source/drain patterns (fig. 5B: 212a_2 disposed between 260a and 260b of MP2), wherein the pair of first source/drain patterns are in an upper portion of the first active pattern (fig. 5B: 260a, 260b disposed in upper portion of 212a_1); 
a pair of second source/drain patterns (¶ 0039: 260a, 260b comprised by MP1) and a second channel pattern (¶ 0043: 210a_2) between the pair of second source/drain patterns (fig. 3B: 210a_2 disposed between 260a and 260b of MP1), wherein the pair of second source/drain patterns are in an upper portion of the second active pattern (fig. 3B: 260a, 260b disposed in upper portion of 210a_1); and
first and second gate electrodes (¶ 0037: first and second portions of 235) intersecting the first and second channel patterns (figs. 2, 4: first portion of 235 intersects 212a_2 of MP2, and second portion of 235 intersects 210a_2 of MP1), respectively, 

wherein the first and second channel patterns comprises silicon-germanium (SiGe) (¶¶ 0043, 0061: each of 212a_2 and 210a_2 comprise SiGe), 
wherein a concentration of germanium (Ge) of the second channel pattern is higher than a concentration of germanium (Ge) of the first channel pattern (¶ 0060: Ge atomic concentration of 210a_2 is higher than that of 212a_2).
Liaw further teaches PMOS devices comprise different threshold voltages at least in part due to differences in metal pattern properties (¶ 0079: in at least one embodiment, PMOS transistor MP4 has different threshold voltage than PMOS transistor MP1 due in part to differences between metal pattern 355 and metal pattern 350).
Liaw is silent to wherein a thickness of the first metal pattern of the second gate electrode on the PMOSFET region is greater than a thickness of the first metal pattern of the first gate electrode on the PMOSFET region.
Cheng teaches p-type semiconductor devices (similar to the PMOSFETS of Liaw), wherein threshold voltage tuning can be accomplished by controlling the number of p-type work function layers or the total thickness of p-type work function stack (¶ 0040: 500, corresponding to 350 and/or 355 of Liaw).  For example, the greater the number of p-type work function layers in p-type work function stack 500, or the thicker the p-type work function stack 500, the lower the threshold voltage value for the p-type transistor (¶¶ 0041-0044, 0054 & fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the metal pattern thicknesses of Liaw, as a means to adjust the device threshold voltages (Cheng, ¶ 0051), satisfying the different threshold voltage requirements of Liaw.  As disclosed by Cheng, 
 
Regarding claim 2, Liaw in view of Cheng teaches the semiconductor device of claim 1, wherein a second absolute value of a threshold voltage of a second transistor on the second active region is less than a first absolute value of a threshold voltage of a first transistor on the first active region (Liaw, ¶ 0085: transistor MP1 comprising second active region 210a has lower threshold voltage than transistor MP2 comprising first active region 212a).

Regarding claim 3, Liaw in view of Cheng teaches the semiconductor device of claim 1, wherein the first metal pattern comprises a work function metal configured to adjust a threshold voltage of a transistor (Liaw, ¶ 0079: threshold voltages of MP1 adjusted by work function property of metal pattern 350).

Regarding claim 4, Liaw in view of Cheng teaches the semiconductor device of claim 1, wherein the first metal pattern comprises titanium nitride (TiN), tantalum nitride (TaN), titanium oxynitride (TiON), titanium-silicon nitride (TiSiN), titanium-aluminum nitride (TiAlN), tungsten carbonitride (WCN), or molybdenum nitride (MoN) (Liaw, ¶ 0045: 350 comprises TiN or TaN & Cheng, ¶ 0040: 500 comprises TiN).

Regarding claim 5
a third active pattern (Liaw, ¶ 0037: 220a) on an NMOSFET region of the substrate (Liaw, fig. 2: 220a disposed on NMOS transistor region of 310); 
a pair of third source/drain patterns (Liaw, ¶ 0039: 270a, 270b) in an upper portion of the third active pattern (Liaw, ¶ 0056: 270a/270b disposed in upper portion of 220a); and 
a third channel pattern (Liaw, ¶ 0043: 220a_2) between the pair of third source/drain patterns (implicit: NMOS transistor MN1 comprises channel portion 220a_2 disposed between source/drain patterns 270a and 270b, equivalent to 260a/210a_2/260b of MP1 shown in fig. 3B), 
wherein the first active region and the second active region comprise a PMOSFET region of the substrate (Liaw, ¶¶ 0043, 0058: 212a and 210a comprise active portions of PMOSFETS MP2 and MP1), and 
wherein the third channel pattern comprises silicon (Si) (Liaw, ¶ 0043: 220a_2 serves as a Si-base channel region of NMOS transistor MN1).

Regarding claim 7, Liaw in view of Cheng teaches the semiconductor device of claim 1, wherein a concentration of germanium (Ge) in the first channel pattern increases from a top of the first channel pattern toward a bottom of the first channel pattern (Liaw, ¶ 0059: 212a_2 has higher Ge content than 212a_1).

Regarding claim 8, Liaw in view of Cheng teaches the semiconductor device of claim 1, further comprising: 
gate dielectric patterns (Liaw, ¶ 0043: 340) between the first channel pattern and the first gate electrode and between the second channel pattern and the second gate electrode, respectively (Liaw, 
wherein the first metal pattern is in direct contact with the gate dielectric pattern (Liaw, figs. 3A, 5A: 350 in direct contact with 340).

Regarding claim 9, Liaw in view of Cheng teaches the semiconductor device of claim 1, further comprising: 
a device isolation layer (Liaw, ¶ 0041: 320) on the substrate that extends over a sidewall of a lower portion of each of the first and second active patterns (Liaw, figs. 3A & 5A: 320 disposed on 310 and over lower sidewall portions of 212a and 210a), 
wherein the upper portion of each of the first and second active patterns protrudes upward from a top surface of the device isolation layer (Liaw, figs. 3A, 5A: upper portions of 212a and 210a protrude upward from top surface of 320).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng as applied to claim 1 above, and further in view of Lin et al. (PG Pub. No. US 2016/0365439 A1).
Regarding claim 6, Liaw in view of Cheng teaches the semiconductor device of claim 1, comprising a first channel pattern (Liaw, 212a_2).  Liaw in view of Cheng further teaches the first channel pattern is comprises by a p-type transistor (Liaw, ¶ 0059: 212a_2 comprised by p-type transistor MP2), and p-type transistor channel regions comprise n-type impurities (Liaw, ¶ 0041: p-type device semiconductor fins 210a and 210b include n-type dopants such as phosphorus and arsenic).
Liaw in view of Cheng is silent to wherein the first channel pattern further comprises nitrogen (N) as an impurity.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first channel pattern of Liaw in view of Cheng with the nitrogen impurities of Lin, as nitrogen is a suitable material, either alone or in combination with the material of Liaw in view of Cheng, to provide an n-type channel (Lin, ¶ 0031).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the nitrogen of Lin is suitable to form the n-type channel region of Liaw in view of Cheng.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng as applied to claim 1 above, and further in view of Miura et al. (PG Pub. No. US 2020/0312658 A1).
Regarding claim 10, Liaw in view of Cheng teaches the semiconductor device of claim 1, 
wherein the first gate electrode is on a top surface and both sidewalls of each of the first channel patterns (Liaw, fig. 5A: first portion of 235 disposed indirectly on top and sidewalls of 212a_2), and
wherein the second gate electrode is on a top surface and both sidewalls of each of the second channel patterns (Liaw, fig. 3A: second portion of 235 disposed indirectly on top and sidewalls of 210a_2).
Liaw in view of Cheng does not teach wherein the first channel pattern comprises first channel patterns vertically stacked, wherein the second channel pattern comprises second channel patterns 
Miura teaches a semiconductor device (fig. 13J among others) including first and second vertically stacked SiGe channel patterns (¶ 0104: 704, corresponding to 212a_2 and/or 210a_2 of Liaw), wherein a gate electrode (¶ 0117: 719, corresponding to 235 of Liaw) is disposed on top surfaces, bottom surfaces, and both sidewalls of each of the channel patterns, respectively (fig. 13J: 719 indirectly disposed on top surfaces, bottom surfaces, and sidewall surfaces of 704).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel patterns of Liaw in view of Cheng with the vertically stacked patterns of Miura, as a means to fabricate a MOSFET having better gate controllability than the gate controllability of the FinFET structure of Liaw.  As a result, both increase of an off-current and degradation of an on-current owing to the state of the channel/gate insulating film interface can be suppressed, and a semiconductor device that can realize both high on-current and low off-current can be fabricated (Miura, ¶ 0118).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng as applied to claim 8 above, and further in view of Lin et al. (PG Pub. No. US 2020/0411662 A1, hereinafter Lin’662).
Regarding claim 21, Liaw in view of Cheng teaches the semiconductor device of claim 8, comprising a gate dielectric pattern (Liaw, 340).
Liaw in view of Cheng is silent to wherein at least one of the gate dielectric patterns comprises a ferroelectric material that is configured to produce negative capacitance effect.
Lin’662 teaches a semiconductor device (figs. 12-13: 200) including a gate dielectric pattern (¶ 0053: 234A, corresponding to 340 of Liaw) between a channel pattern (204, corresponding to 212a_2 of Liaw) and a gate electrode (¶ 0055: 228, corresponding to 235 of Liaw), wherein the gate dielectric comprises a ferroelectric material (¶ 0053: 234A comprises ferroelectric material properties) that is configured to produce negative capacitance effect (¶ 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate dielectric pattern of Liaw in view of Chen with the ferroelectric material of Lin’662, as a means to provide a device with improved device performance by allowing formation of FETs with reduced subthreshold swing (SS). SS generally describes the amount of voltage required to switch a device on and off, and thus influences the operating speed of the device (Lin’662, ¶ 0014).
 
Regarding claim 22, Liaw in view of Cheng teaches the semiconductor device of claim 21, wherein the ferroelectric material comprises an orthorhombic crystal structure that is configured to produce the negative capacitance effect (Lin’662, ¶ 0014).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng as applied to claim 8 above, and further in view of Pantisano et al. (PG Pub. No. US 2009/0050982 A1)
Regarding claim 23, Liaw in view of Cheng teaches the semiconductor device of claim 8, wherein at least one of the gate dielectric patterns comprises hafnium oxide (Liaw, ¶ 0044: HfO2).  Liaw in view of 
Liaw in view of Cheng is silent to the hafnium oxide comprising lanthanum (La) and wherein the hafnium oxide comprising lanthanum (La) in the at least one of the gate dielectric patterns is configured to reduce an effective work function of the first gate electrode.
Pantisano teaches a semiconductor device (fig. 3a) including gate dielectric material (¶ 0030), wherein the gate dielectric comprises hafnium oxide comprising lanthanum (La) (¶ 0049: at least interfacial portion of gate dielectric comprises La2Hf2O7) and is configured to reduce an effective work function of the first gate electrode (¶ 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate dielectric pattern of Liaw in view of Cheng to further comprise the lanthanum material of Pantisano, as a means to engineer the mobility, leakage, and EOT specifications (Pantisano, ¶ 0074).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Pantisano is suitable to form the gate dielectric of Liaw in view of Cheng.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Cheng as applied to claim 8 above, and further in view of Kim et al. (PG Pub. No. US 2014/0299934 A1).
Regarding claim 24, Liaw in view of Cheng teaches the semiconductor device of claim 1, comprising a pair of first source/drain patterns (Liaw, 260a/260b).  Liaw in view of Cheng further teaches the first source/drain patterns are comprises by a PMOSFET (Liaw, ¶ 0058: 260a/260b comprised by PMOS transistor MP1), and the substrate comprises Si (Liaw, ¶ 0040).

Kim teaches a PMOS semiconductor device (¶ 0085 & fig. 24: PMOS transistor, similar to that of Liaw) including a pair of first source/drain patterns (¶ 0105: 162, corresponding to 260a/260b of Liaw) comprising a first semiconductor element (¶ 0109: Ge) having a first lattice constant that is greater that a second lattice constant of a second semiconductor element of the substrate (¶¶ 0047, 0053: Ge has a lattice constant greater than Si comprised by underlying substrate 100).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the pair of first source/drain patterns of Liaw in view of Cheng with the lattice constant of Kim, as a means to improve mobility of carriers in a channel region by applying compressive stress to the channel region (Kim, ¶ 0044: modifying the source/drain structure of Liaw to include the compressive stress material of Kim would improve mobility in the channel of Liaw).
 
Regarding claim 25, Liaw in view of Cheng and Kim teaches the semiconductor device of claim 24, wherein the pair of second source/drain patterns comprise a same semiconductor element as the second semiconductor element of the substrate (Liaw, ¶¶ 0040, 0051-0052: 260a/260b and substrate 310 comprise Si.  Similarly, both 162 and 100 of Kim comprise Si).

Regarding claim 26, Liaw in view of Cheng teaches the semiconductor device of claim 1, comprising a pair of first source/drain patterns (Liaw, 260a/260b).  Liaw in view of Cheng further teaches the first source/drain patterns are comprises by a PMOSFET (Liaw, ¶ 0058: 260a/260b comprised by PMOS transistor MP1). 

Kim teaches a semiconductor device (¶ 0085 & fig. 24: PMOS transistor, similar to that of Liaw) including a pair of first source/drain patterns (¶ 0105: 162, corresponding to 260a/260b of Liaw) which generate a compressive stress in the channel region (¶ 0110: 162 configured to generate compressive stress in channel region of fin F1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the pair of first source/drain patterns of Liaw in view of Cheng with the compressive stress of Kim, as a means to enhancing mobility and performance of the device (Kim, ¶ 0055).

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a first active pattern and a second active pattern on the PMOSFET region and the NMOSFET region, respectively”, “an upper portion of each of the first and second active patterns protrudes upward from a top surface of the device isolation layer”, and “a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern” as recited in claim 16.
Liaw teaches a semiconductor device comprising: 
a pair of first source/drain patterns (260a/260b) in an upper portion of a first active pattern (fig. 3B: 260a/260b disposed in upper portion of 210a); 
a gate electrode (235) intersecting the first active patterns and extending in the first direction (fig. 2: 235 intersects 210a and extends in x direction);

active contacts (255a, 255b) electrically connected to the first source/drain patterns (¶ 0039: 255a electrically connected to 260a, 255b electrically connected to 270a); and 
wherein the semiconductor pattern of the first active pattern comprises silicon-germanium (SiGe) (¶ 0041: 210a_2 comprises SiGe). 
However, Liaw does not teach a concentration of germanium (Ge) in semiconductor patterns increasing from a top surface of the semiconductor pattern toward a bottom surface of the semiconductor pattern, or a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern.
Lee et al. (PG Pub. No. US 2008/0116487 A1) teaches a semiconductor device (¶ 0048 & fig. 1: transistor C) including a channel region with a vertical Ge concentration gradient (¶¶ 0006, 0053: Ge element concentration increases from the lower region 116b to the upper region 116a in the graded compound semiconductor layer 116).
However, Lee does not teach a PMOSFET region and an NMOSFET region spaced apart from each other in a first direction, an upper portion of each of first and second active patterns protrude upward from a top surface of a device isolation layer, or a concentration of nitrogen (N) in the semiconductor pattern decreases from the top surface of the semiconductor pattern toward the bottom surface of the semiconductor pattern as required by claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894